Mitchell, J.
Both parties have argued this case upon the assumption that the question was whether the instrument declared on :is a promissory note. It is wholly immaterial whether it is or is not. .If it is not, it is still a good contract. Upon its face it purports to •have been executed for value received. Whether or not the allega-tion in the pleading that it was executed “for value received” would, • of itself, be a sufficient allegation of a consideration, it is well settled -that if an instrument, purporting on its face to be for value received, be set forth according to its terms, the recital in the instrument is .a sufficient allegation of a consideration. Frank v. Irgens, 27 Minn. 43, (6 N. W. Rep. 380.) See Kean v. Mitchell, 13 Mich. 207, 211. The complaint stated a good cause of action, and the demurrer was -properly overruled.
Order affirmed.
Rote. A motion for reargument of this ease was denied January 3,1889.